DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 6, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0006105).
	As to claim 1, Kim teaches a display substrate, comprising:
 a display region and a non-display region surrounding the display region ([0050], [0053] the peripheral area PPA may be provided at least on one side of the pixel area PXA, the peripheral area PPA may surround a perimeter of the pixel area PXA), wherein the display region comprises at least one arc-shaped display boundary (see fig. 3); 
the display region comprises a plurality of sub-pixels (PXL, fig. 2), a plurality of data lines extending along a first direction (D1-Dm, fig. 2 shows perpendicular arrangement of data lines) and a plurality of gate lines extending along a second direction (S1-Sn, fig. 2 shows horizontal arrangement of gate lines), each sub-pixel comprises a pixel circuit (pixel circuit, fig. 4) and a light emitting element connected to the pixel circuit (OLED, fig. 4), wherein the pixel circuit in each sub-pixel is electrically connected to a gate line (Si, fig. 4) and a data line respectively (Dj, fig. 4), and at least part of the sub-pixels near the arc-shaped display boundary are disposed in a terraced manner (fig. 3 illustrates the stepwise arrangement of pixels); and
 the non-display region comprises a plurality of drive circuits which are cascaded and provide drive signals to the plurality of gate lines ([0057] The driver may include a scan driver SDV providing a scan signal to the pixel PXL through a scan line), and at least part of the drive circuits near the arc-shaped display boundary are disposed in a terraced manner (fig. 3 illustrates the stepwise arrangement of scan drivers SDV);
wherein the first direction intersects with the second direction (fig. 2 illustrates the first direction intersects the second direction).

As to claim 6, Kim teaches the display substrate, wherein the display region further comprises a plurality of light emission control lines (E1-En, fig. 2 shows E1-En arranged in horizontal direction) and reset control lines (fig. 2 and fig. 3 illustrates Vint1 and Vint2 in the horizontal directions) extending along the second direction, the pixel circuit in each sub-pixel is electrically connected to a light emission control line and a reset control line (figs. 2-4 illustrates EI, Vint1 and Vint2 are connected to the pixels); the non-display region comprises a plurality of control circuits which are cascaded and provide control signals to the plurality of light emission control lines ([0057 an emission driver EDV providing an emission control signal to the pixel PXL through an emission control line), and at least part of the control circuits near the arc-shaped display boundary are disposed in a terraced manner (fig. 3 illustrates the stepwise arrangement of emission driver EDV); and the plurality of drive circuits and the plurality of control circuits are respectively located on a first side and a second side of the display region which are oppositely disposed ([0063] the scan driver SDV may be provided in at one side of the vertical portions of the peripheral area PPA, and the emission driver EDV may be provided at the other side of the vertical portions of the peripheral area PPA).

As to claim 20, Kim teaches a display apparatus, comprising the display substrate (see the rejection with respect to claim 1).

Allowable Subject Matter
3.	Claims 2-5 and 7-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628        

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628